Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 16, 2017 (this
“Amendment”), among APPVION, INC., a Delaware corporation (the “Borrower”),
PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation (“Holdings”), JEFFERIES
FINANCE LLC, a Delaware limited liability company, as Administrative Agent (in
such capacity, the “Administrative Agent”) for certain financial institutions
from time to time party to the Credit Agreement referred to below (each a
“Lender” and collectively the “Lenders”), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of June 28, 2013 (as amended
by that First Amendment to Credit Agreement dated as of November 11, 2013, by
that Second Amendment to Credit Agreement dated as of November 11, 2014, by that
Third Amendment to Credit Agreement, dated as of August 3, 2015, and by that
certain Fourth Amendment to Credit Agreement, dated as of June 24, 2016, and as
the same may be further amended, restated, extended, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”). Capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Credit Agreement;

WHEREAS, the Borrower and Holdings have requested that the Required Lenders
amend the Credit Agreement in certain respects, in each case in accordance with
the terms and subject to the conditions herein set forth, and that the
Administrative Agent acknowledges such amendment; and

WHEREAS, the Administrative Agent and Required Lenders agree to accommodate such
requests of the Borrower and Holdings, in each case on the terms and subject to
the conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1    Amendments to Credit Agreement.

Effective as of the Fifth Amendment Effective Date (as defined below), and in
reliance on the representations and warranties of the Borrower set forth in this
Amendment and in the Credit Agreement, as amended hereby:

(a)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Rate” in its entirety as follows:

“Applicable Rate” means, with respect to any Term Loans and any Revolving Credit
Loans, a percentage amount equal to (i) if a Base Rate Loan, 5.50% per annum and
(ii) if a Eurodollar Rate Loan, 6.50% per annum.”

(b)    Section 2.05(a) of the Credit Agreement is hereby amended to add the text
“and Section 2.07(d)” immediately after each reference to “Section 2.05(c)” as
set forth in such subsection.



--------------------------------------------------------------------------------

(c)    Section 2.07 of the Credit Agreement is hereby amended by adding a new
clause (d) as follows:

“(d)    Payment Premium. Any repayment or prepayment of all or any portion of
the principal amount of the Term Loans, and any permanent reduction of all or
any portion of the Revolving Credit Commitment, (i) on or prior to the Maturity
Date of the Revolving Credit Facility, with respect to the Revolving Credit
Facility, (ii) on the Maturity Date of the Term Facility, with respect to the
Term Facility, (iii) upon the occurrence of a “change of control” event
described in Section 8.01(k) hereof or (iv) upon any refinancing or replacement
of the Term Loans or Revolving Credit Facility or any optional or mandatory
prepayment of Term Loans (in whole or in part) pursuant to Section 2.05(a) or
Section 2.05(b), as applicable, in each case shall be accompanied by a payment
premium equal to 1.50% of the aggregate principal amount of such Term Loans so
repaid or prepaid or the aggregate principal amount of such permanent reduction
of the Revolving Credit Facility, as the case may be (the “Payment Premium”).
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood and agreed that if the Obligations are accelerated as
a result of the occurrence and continuance of any Event of Default (including by
operation of law or otherwise), the Payment Premium, if any, determined, in the
case of acceleration, as of the date of acceleration as if the aggregate
principal amount of the Term Loans then outstanding were voluntarily prepaid on
such date under Section 2.05(a) and the aggregate principal amount of the
Revolving Credit Commitments were permanently reduced to zero on such date, will
also be due and payable and will be treated and deemed as though the Term Loans
were prepaid as of such date and the Revolving Credit Commitments were
permanently reduced to zero on such date and shall constitute part of the
Obligations for all purposes herein. Any Payment Premium payable in accordance
with this Section 2.07(d) shall be presumed to be equal to the liquidated
damages sustained by the Lenders as the result of the occurrence of the event
giving rise to the payment of the Payment Premium, and Borrower and the other
Loan Parties agree that it is reasonable under the circumstances currently
existing. The Payment Premium, if any, shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. BORROWER AND THE OTHER LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS
OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE PAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.
Borrower and the other Loan Parties expressly agree that (A) the Payment Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (B) the Payment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (C) there has been a course of conduct between Lenders and
the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Payment Premium, (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this Section 2.07(d),
(E) their agreement to pay the Payment Premium is a material inducement to the
Lenders to provide the Commitments and make the Loans hereunder, and (F) the
Payment Premium represents a good faith, reasonable estimate and calculation of
the lost profits or damages of the Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Lenders or
profits lost by the Lenders as a result of the event giving rise to the payment
of the Payment Premium.”

 

2



--------------------------------------------------------------------------------

(d)    Section 7.01(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio as of the last day of any fiscal quarter of Holdings ending
during any period set forth below, for the four (4) fiscal quarters of Holdings
ending on such date, beginning with the fiscal quarter of Holdings ending
December 31, 2016, to exceed the ratio set forth below opposite such period:

 

Period Ending on the Fiscal Quarter Ended on the Date Below

   Consolidated First Lien
Leverage Ratio

December 31, 2016

   3.50 to 1.00

March 31, 2017

   3.60 to 1.00

June 30, 2017

   3.50 to 1.00

September 30, 2017

   3.25 to 1.00

December 31, 2017

   3.25 to 1.00

March 31, 2018

   3.25 to 1.00

June 30, 2018

   3.25 to 1.00

Anytime thereafter

     3.00 to 1.00”

(e)    Section 11.13(b) of the Credit Agreement is hereby amended by adding the
text “, Section 2.07(d)” immediately after the reference to “Section 2.05(c)” as
set forth in such subsection.

Section 2    Delayed Effectiveness of Amendments; Covenant to Pay Fees.

(a)    Notwithstanding anything to the contrary set forth herein, the Amendments
set forth in Section 1 hereof shall automatically become effective as of the
date upon which the following conditions have been satisfied (the “Fifth
Amendment Effective Date”), without any further action being required of any
party to the Credit Agreement:

(i)    The Borrower, Holdings, the Administrative Agent and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) such counterpart to the Agent;

(ii)    The Administrative Agent shall have received an Acknowledgement in the
form of Exhibit A-1 or Exhibit A-2 hereto executed by each Loan Party that is
not a party hereto;

(iii)    the Administrative Agent shall have received a certificate, dated the
Fifth Amendment Effective Date and signed by a Responsible Officer of the
Borrower, certifying on behalf of the Borrower and Holdings that the
representations and warranties made by the Borrower and Holdings in Section 3(a)
of this Amendment are true and correct

(b)    The Borrower hereby covenants and agrees that all fees and expenses
required to be paid to the Administrative Agent and the Revolver Agent on the
Fifth Amendment Effective Date (including reasonable and documented
out-of-pocket legal fees and expenses) shall be paid to within two Business Days
of the Fifth Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

Section 3    Representations and Warranties.

To induce the Administrative Agent and the Lenders to enter into this Amendment,
each of the Borrower and Holdings, jointly and severally, hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or in any other Loan
Document are true and correct in all material respects (or, if the applicable
representation and warranty is already subject to a materiality standard, is
true and correct in all respects) on and as of the Fifth Amendment Effective
Date, except to the extent that such representations and warranties specifically
relate to an earlier date, in which case they are true and correct in all
material respects (or, if the applicable representation and warranty is already
subject to a materiality standard, are true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 3(a), the
representations and warranties contained in Section 5.01 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b) of the Credit Agreement, respectively;

(b)    each Loan Party that is a party hereto has all requisite corporate power
and authority to execute, deliver and perform its obligations under this
Amendment and the Credit Agreement, as amended hereby;

(c)    the execution, delivery and performance by each Loan Party that is a
party hereto of this Amendment and the Credit Agreement, as amended hereby, have
been duly authorized by all necessary action by such Person;

(d)    this Amendment and the Credit Agreement, as amended hereby, each
constitutes the legal, valid and binding obligation of each Loan Party that is a
party hereto and thereto, enforceable against such Loan Party in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;

(e)    no Default or Event of Default exists, both before and after giving
effect to this Amendment; and

(f)    The execution, delivery and performance of this Amendment does not
violate any (a) material Requirement of Law, (b) Contractual Obligation or
(c) Organization Document of any Loan Party and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or any such Contractual
Obligation or Organization Document (other than the Liens created by the
Security Documents). No Requirements of Law or Contractual Obligations
applicable to any Group Member could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

Section 4    Reference and Effect on the Credit Documents.

(a)    On and after the Fifth Amendment Effective Date each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

 

4



--------------------------------------------------------------------------------

(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended or otherwise modified by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified,
confirmed and reaffirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any L/C Issuer or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. The Credit Agreement and the other Loan Documents are in full force
and effect and are hereby in all respects ratified and confirmed.

(d)    Except as expressly set forth herein, nothing contained in this Amendment
and no action by, or inaction on the part of, any Lender, any L/C Issuer or the
Administrative Agent shall, or shall be deemed to, directly or indirectly
constitute a consent to or waiver of any past, present or future violation of
any provisions of the Credit Agreement or any other Loan Document.

(e)    This Amendment is a Loan Document.

Section 5    GOVERNING LAW AND JURISDICTION.

(a)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND HOLDINGS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE REVOLVER AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 6    Miscellaneous.

(a)    No Waiver, Etc. Except as otherwise expressly set forth herein, nothing
in this Amendment is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
the Administrative Agent, the Revolver Agent, any Lender or any L/C Issuer
arising under the Credit Agreement, any of the other Loan Documents or
applicable law. The failure of the

 

5



--------------------------------------------------------------------------------

Administrative Agent, the Revolver Agent, any Lender or any L/C Issuer at any
time or times hereafter to require strict performance by any Loan Party or any
other Person obligated under any Loan Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect or diminish any right of such Person at any time or times
thereafter to demand strict performance thereof; and no rights of the
Administrative Agent, the Revolver Agent, any Lender or any L/C Issuer hereunder
shall be deemed to have been waived by any act or knowledge of such Person, or
any of its agents, attorneys, officers or employees, unless such waiver is
contained in an instrument in writing signed by an authorized officer of such
Person and specifying such waiver. Except as otherwise expressly set forth
herein, no waiver by the Administrative Agent, the Revolver Agent, any Lender or
any L/C Issuer of any of its rights or remedies shall operate as a waiver of any
other of its rights or remedies or any of its rights or remedies on a future
occasion at any time and from time to time. All terms and provisions of the
Credit Agreement and each of the other Loan Documents remain in full force and
effect, except to the extent expressly modified by this Amendment.

(b)    Execution in Counterparts. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts, and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. Any party hereto may execute and deliver a counterpart of this
Amendment by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Amendment signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(c)    Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.

(d)    No Third Party Beneficiaries. This Amendment shall be binding upon and
inure to the benefit of each party hereto and their respective successors and
assigns. No Person other than the parties hereto, their respective successors
and assigns and any other Lender, L/C Issuer or Revolver Agent shall have rights
hereunder or be entitled to rely on this Amendment, and all third-party
beneficiary rights are hereby expressly disclaimed.

(e)    Section Titles. The section and subsection titles contained in this
Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent and the Required Lenders, on the one hand, and
the Borrower and Holdings on the other hand. Any reference in this Amendment to
any “Section” refers, unless the context otherwise indicates, to a section of
this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER AND HOLDINGS: APPVION, INC., a Delaware corporation, as Borrower By:  

/s/ Thomas J. Ferree

Name:   Thomas J. Ferree Its:   Senior Vice President Finance, Chief Financial
Officer and Treasurer PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation, as
Holdings By:  

/s/ Thomas J. Ferree

Name:   Thomas J. Ferree Its:   Senior Vice President Finance, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

LENDERS: Blue Shield of California By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory Franklin CLO VI, Ltd. By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory Muir Woods CLO, Ltd. By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory Mercer Multi-Asset Growth Fund
By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory Franklin US Floating Rate
Master Fund By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory



--------------------------------------------------------------------------------

Nebraska Investment Council By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory Kansas Public Employees
Retirement System By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory

Franklin Templeton Series II Funds – Franklin Upper Tier Floating Rate Fund

By:  

/s/ Hague Van Dillen

Name:   Hague Van Dillen Its:   Authorized Signatory

Franklin Templeton Series II Funds – Franklin Upper Tier Floating Rate II Fund

By:  

/s/ Hague Van Dillen

Name:   Hague Van Dillen Its:   Authorized Signatory

Franklin Templeton Series II Funds – Franklin Upper Tier Floating Rate III Fund

By:  

/s/ Hague Van Dillen

Name:   Hague Van Dillen Its:   Authorized Signatory



--------------------------------------------------------------------------------

Franklin Templeton Series II Funds – Franklin Upper Tier Floating Rate II Fund

By:  

/s/ Madeline Lam

Name:   Madeline Lam Its:   Assistant Vice President

Franklin Floating Rate Master Trust – Franklin Floating Rate Master Series

By:  

/s/ Madeline Lam

Name:   Madeline Lam Its:   Assistant Vice President

Franklin Investors Securities Trust – Franklin Floating Rate Daily Access Fund

By:  

/s/ Madeline Lam

Name:   Madeline Lam Its:   Vice President

Franklin Templeton Total Return FDP Fund of FDP Series, Inc.

By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory Commonwealth Fixed Interest
Fund 17 By:  

/s/ Hague Van Dillen

Name:   Hague Van Dillen Its:   Authorized Signatory



--------------------------------------------------------------------------------

FT Opportunistic Distressed Fund, Ltd.

By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory

Met Investors Series Trust – Met/Franklin Low Duration Total Return Portfolio

By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory

Lincoln Variable Insurance Products Trust – LVIP Global Income Fund

By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory

Franklin Floating Rate Master Trust – Franklin Middle Tier Floating Rate Fund

By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory

Franklin Bissett Core Plus Bond Fund

By:  

/s/ Darcy Beicas

Name:   Darcy Beicas Its:   VP, PM



--------------------------------------------------------------------------------

Franklin Bissett Corporate Bond Fund

By:  

/s/ Darcy Beicas

Name:   Darcy Beicas Its:   VP, PM

Franklin Strategic Income Fund (Canada)

By:  

/s/ Alex Guang Yu

Name:   Alex Guang Yu Its:   Authorized Signatory

Franklin Bissett Canadian Short Term Bond Fund

By:  

/s/ Darcy Beicas

Name:   Darcy Beicas Its:   VP, PM



--------------------------------------------------------------------------------

Acknowledged:

 

JEFFERIES FINANCE LLC, a Delaware limited liability company, as Administrative
Agent By:  

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Its:   Managing Director



--------------------------------------------------------------------------------

Exhibit A-1 to Amendment

ACKNOWLEDGMENT

January 16, 2017

Reference is hereby made to (a) the foregoing Fifth Amendment to Credit
Agreement dated as of the date hereof (the “Amendment”) by and among APPVION,
INC., a Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a
Wisconsin corporation (“Holdings”), JEFFERIES FINANCE LLC, a Delaware limited
liability company, as Administrative Agent (in such capacity, the
“Administrative Agent”) for certain financial institutions from time to time
party to the Credit Agreement referred to below (each a “Lender” and
collectively the “Lenders”), and such Lenders, and (b) that certain Guarantee
and Collateral Agreement dated as of June 28, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time), executed and delivered by APPVION CANADA, LTD., a corporation formed
under the laws of Canada (“Guarantor”), in favor of the Administrative Agent.
Capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Credit Agreement referred to in the Amendment.

Guarantor hereby (a) acknowledges receipt of a copy of the Amendment, and
(b) agrees that its respective Guaranty remains in full in force and effect with
respect to such Guarantor and that the terms and provisions of the Amendment do
not modify or otherwise affect in any way any of such Guarantor’s obligations
and liabilities under its respective Guaranty, all of which obligations and
liabilities are hereby ratified, confirmed and reaffirmed.

Remainder of Page Intentionally Left Blank - Signature Pages Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment as of the date first written above.

 

APPVION CANADA, LTD., a corporation formed under the laws of Canada By:  

/s/ Kevin M. Gilligan

Name:   Kevin M. Gilligan Its:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A-2 to Amendment

ACKNOWLEDGMENT

January 16, 2017

Reference is hereby made to (a) the foregoing Fifth Amendment to Credit
Agreement dated as of the date hereof (the “Amendment”) by and among APPVION,
INC., a Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a
Wisconsin corporation (“Holdings”), JEFFERIES FINANCE LLC, a Delaware limited
liability company, as Administrative Agent (in such capacity, the
“Administrative Agent”) for certain financial institutions from time to time
party to the Credit Agreement referred to below (each a “Lender” and
collectively the “Lenders”), and such Lenders, (b) that certain Guarantee and
Collateral Agreement dated as of June 28, 2013 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect from time to
time, the “Guarantee and Collateral Agreement”) and (c) that certain assumption
agreement to the Guarantee and Collateral Agreement, dated as of April 2, 2014 ,
made by APVN Holdings LLC, a Delaware limited liability company (the
“Guarantor”), in favor of the Administrative Agent. Capitalized terms used and
not defined herein shall have the respective meanings ascribed to them in the
Credit Agreement referred to in the Amendment.

Guarantor hereby (a) acknowledges receipt of a copy of the Amendment, and
(b) agrees that its respective Guaranty remains in full in force and effect with
respect to such Guarantor and that the terms and provisions of the Amendment do
not modify or otherwise affect in any way any of such Guarantor’s obligations
and liabilities under its respective Guaranty, all of which obligations and
liabilities are hereby ratified, confirmed and reaffirmed.

Remainder of Page Intentionally Left Blank - Signature Pages Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment as of the date first written above.

 

APVN Holdings LLC By:  

/s/ Thomas J. Ferree

Name:   Thomas J. Ferree Its:   Senior Vice President Finance, Chief Executive
Officer and Treasurer

 